Citation Nr: 1451980	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for dental treatment purposes due to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from June 1959 to October 15, 1961, and from October 16, 1961 to August 1962, with additional service in the National Guard from July 1960 to December 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified via videoconference before the undersigned at an October 2012 hearing.  Unfortunately, technical problems reportedly resulted in an inability to produce a transcript of the hearing.  The Veteran was offered the opportunity to either testify at a new hearing or proceed on the basis of the record as it currently exists.  He elected to have his claims decided on the evidence of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At a February 2012 hearing with a Decision Review Officer (DRO), the Veteran stated that he received treatment at VA Medical Center (VAMC) in White River, Vermont.  See Hearing Transcript Pg. 10.  The March 2012 Statement of the Case also noted that VA treatment records from Boston and White River junction were reviewed.  While there are VA treatment records from the Manchester, New Hampshire VAMC, there are no White River or Boston VAMC records associated with the claims file.  VA has a duty to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to his claim of service connection for PTSD, there was no formal finding by the RO of lack of information required to verify the Veteran's stressor in connection with his PTSD claim.  The Board acknowledges the Veteran failed to provide the requested evidence of an in-service stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  However, as further development is being conducted, the Board finds it appropriate to provide the Veteran with an additional opportunity to supply the necessary evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the veteran, to include treatment provided at the White River Junction, Vermont and Boston, Massachusetts VAMCs.  

2.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.

The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

The RO/AMC should seek verification of all stressor events for which there is sufficient information to secure verification.  The RO/AMC should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated; if any development in this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



